                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     JESSICA DAY,                                      Case No. 21-cv-02103-BLF
                                   8                    Plaintiff,
                                                                                           ORDER GRANTING UNOPPOSED
                                   9             v.                                        MOTION TO APPOINT INTERIM
                                                                                           CLASS COUNSEL
                                  10     GEICO CASUALTY COMPANY, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Plaintiff’s unopposed motion to appoint Nichols Kaster, PLLP

                                  14   (“Nichols Kaster”), Stephan Zouras, LLP (“Stephan Zouras”), and The Sequoia Law Firm

                                  15   (“Sequoia Law”) as interim class counsel in this COVID-19 related auto insurance dispute. See

                                  16   Mot., ECF 24. For the following reasons, the Court GRANTS this unopposed motion.

                                  17          “Pursuant to Rule 23(g)(3), the court may designate interim counsel to act on behalf of a

                                  18   putative class before determining whether to certify a class.” In re Seagate Tech. LLC Litig., No.

                                  19   16-CV-00523-RMW, 2016 WL 3401989, at *2 (N.D. Cal. June 21, 2016). “Although Rule

                                  20   23(g)(3) does not provide a standard for appointment of interim counsel, courts typically look to

                                  21   the factors used in determining the adequacy of class counsel under Rule 23(g)(1)(A).” In re

                                  22   Seagate Tech. LLC Litig., 2016 WL 3401989, at *2. These factors are:

                                  23
                                              (1) the work counsel has done in identifying or investigating potential claims in the action;
                                  24          (2) counsel’s experience in handling class actions, other complex litigation, and the types of
                                  25          claims asserted in the action;
                                              (3) counsel’s knowledge of the applicable law; and
                                  26          (4) the resources that counsel will commit to representing the class.

                                  27
                                       Fed. R. Civ. P. 23(g)(1)(A). The court may also consider “any other matter pertinent to counsel's
                                  28
                                   1   ability to fairly and adequately represent the interests of the class.” Fed. R. Civ. P. 23(g)(1)(B).

                                   2   The appointment of interim class counsel is discretionary and particularly suited to complex

                                   3   actions. In re Seagate Tech. LLC Litig., 2016 WL 3401989, at *2.

                                   4          Here, the proposed interim class counsel have sufficiently demonstrated that they have

                                   5   dedicated substantial resources to pursuing this case, have extensive experience litigating complex

                                   6   class actions, are knowledgeable about the applicable law, and have the necessary resources to

                                   7   represent the class. For these reasons, the motion is GRANTED.

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: July 15, 2021

                                  11                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  12                                                     United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
